Citation Nr: 1225435	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  11-14 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty April 1992 to March 2007.  He died in March 2009.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the appellant presented testimony before a Decision Review Officer during a hearing at the RO.  In May 2012, the appellant presented testimony before the undersigned during a hearing at the RO.  Transcripts of these hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2009, at the age of 43; the immediate cause of death as shown on the death certificate was probable cardiac arrhythmia die to an enlarged heart. 

2.  At the time of his death, service connection was in effect for bipolar disorder with depression and anxiety, surgical scar of the anterior neck associated with cervical spondylosis with fusion surgery C5-6 and C6-7, impingement syndrome of the left shoulder, left knee patellofemoral syndrome, right knee patellofemoral syndrome, right hip tendonitis, left hip tendonitis, lumbar spondylolisthesis at L1-L2, cervical spondylosis with fusion surgery at C5-6 and C6-7, bilateral pes planus, muscle contraction headache associated with cervical spondylosis, left elbow cubital tunnel syndromes, Raynaud's syndrome of the lower right extremity, Raynaud's syndrome of the lower left extremity, and right elbow lateral epicondylitis.

3.  The evidence of record reasonably shows that the cause of the Veteran's death was related to his active service, particularly his service-connected psychiatric disability.

 
CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 1310, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service- connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312; 38 U.S.C.A. § 1310.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant alleges and has testified that medication prescribed to the Veteran during his psychiatric hospitalization ultimately caused his death.  At the time of the Veteran's death, service connection was in effect for bipolar disorder with depression, surgical scar of the anterior neck associated with cervical spondylosis with fusion surgery C5-6 and C6-7, impingement syndrome of the left shoulder, left knee patellofemoral syndrome, right knee patellofemoral syndrome, right hip tendonitis, left hip tendonitis, lumbar spondylolisthesis at L1-L2, cervical spondylosis with fusion surgery at C5-6 and C6-7, bilateral pes planus, muscle contraction headache associated with cervical spondylosis, left elbow cubital tunnel syndromes, Raynaud's syndrome of the lower right extremity, Raynaud's syndrome of the lower left extremity, and right elbow lateral epicondylitis.

In March 2009, the Veteran was psychiatrically hospitalized at Canyon View Hospital, in an attempt to adjust or change his medication regime.  On May 4, 2009, he was screened at the Boise, Idaho, VA Medical Clinic and then referred to the emergency room at St. Luke's Magic Valley Regional Medical Center for a medical clearance prior to admission.  On March 4, 2009, he was admitted on a protective hold.  The Veteran died on March [redacted], 2009.  He was found dead in his bed.   

An autopsy was conducted in May 2009.  The examiner commented that, at the time of his death, the Veteran was 43-year old Caucasian patient at a psychiatric facility when he was found dead in his bed.  External examination found a muscular male with no evidence of external injuries to the body.  There were numerous horizontal scars over the anterior surface of both forearms.  Internal examination revealed evidence of a mildly enlarged heart at 464 grams, with some left ventricular dilatation, but no evidence of pitting edema over the lower extremities.  Microscopic examination of the lungs showed pigment-laden macrophages within the alveolar spaces, with central congestion of the liver, consistent with an element of heart failure.  The lungs were also markedly congested and heavy, with frothy fluid easily expressed form all lobes of both lungs, but the toxicology report showed only therapeutic concentration of his prescription medication.  The forensic pathologist listed the cause of death as probable cardiac arrhythmia due to an enlarged heat.  The listed manner of death was to be determined by the Twin Falls County Coroner.  

The Veteran's certificate of death lists the cause of death as probably cardiac arrhythmia as due to an enlarged heart.

In August 2009, the matter was referred for a VA medical opinion.  The examiner concluded that the Veteran's cause of death, likely to cardiac arrhythmia, was not caused by or a result of military service.  The examiner's rationale was that service connection was not in effect, at the time of the Veteran's death, for any cardiac or pulmonary disorder, or any condition that could have any significant causative effect to his manner of death.  The Veteran died in his sleep after being admitted to a psychiatric hospital.  All medications detected in his blood on toxicology studies were in the therapeutic range.  All doses of medications administered to the Veteran proximate to his death were in the routine range with no apparent contraindications to their use.

In support of her claim, the appellant has submitted an independent medical evaluation dated in February 2012.  The examiner opined that to a reasonable degree of medical certainty, the medications given to the Veteran resulted in his death.  The examiner noted that documentation upon the Veteran's admission to St. Luke's Magic Valley Regional Medical Center on March 4, 2009, listed his home medications as Klonopin, Depakote, Norco, and Desyrel.  However, such information was not accurate, based on the urine toxicology results that were negative for benzodiazepines and opiates.  Given this, the examiner concluded that he had not been on any psychiatric or pain medications at the time of his admission.  This could have possibly led to a rapid increase in the number of medications given in the hospital. 

The examiner further noted that on autopsy drug levels were within therapeutic levels; however, the additive and or synergic effect of multiple medications was not mentioned.  The cause of death was felt to be an arrhythmia, which was one possibility especially in light of the possible prolongation of the QTc interval by psychiatric medications, which could be life-threatening.  Additionally, the Veteran was prescribed and administered seven medications that can cause drowsiness.  He was noted to be snoring loudly, which suggests that he had some obstructive apnea and may have been hypoxic.  

In light of the foregoing, the competent and probative evidence of record is at least in a state of equipoise as to whether a service-connected disability caused the death of the Veteran.  Essentially, per the February 2012 opinion, the medication prescribed to treat the Veteran's service-connected psychiatric disability resulted in and/or substantial contributed to the fatal arrhythmias.  Thus, an allowance is warranted here.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of the Veteran's death is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


